DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
The amendment filed 2021-02-02 has been entered and fully considered.

In light of applicant’s amendment, filed 2021-02-02, the specification objection has been withdrawn.

In light of applicant’s Terminal Disclaimer, filed 2021-02-02, the nonstatutory obviousness-type double patenting rejection has been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 2021-02-02, with respect to the rejection of claim 1 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
In response to applicant’s argument that the claims are directed towards one of the four statutory categories, the Examiner respectfully disagrees.   First, the Examiner recognizes that MPEP 2106.03(I) discloses that a “microprocessor” is generally understood to be a manufacture; however, the claims are not directed towards a “microprocessor”, but are instead directed towards the much more generic “processor”, which encompasses software per se.  Further, the Examiner also agrees that the exemplary “central processing unit (CPU)” as described in the Specification is also hardware.  However, again, the claims are not limited to a central processing unit (CPU), but are instead directed towards a generic “processor”.
While processors may have hardware such as described by Applicant, many processors are software per se.  For example, the “Computer Desktop Encyclopedia” defines “processor” as “May refer to software”.  Further, the Examiner conducted a brief search and located hundreds of US patents that have defined a processor as software per se.  Below is a short list of 32 US patents with corresponding citations from inventors in a diverse field of foreign and domestic companies that have explicitly defined processors as software per se.
#
US Patent
Assignee
Citation
1
10841798
Flexiworld Technologies
“Raster image processor can be implemented as hardware, software, or a combination” (col. 16, ll. 59-61)
2
10838818
Hewlett Packard Enterprise Development
“The processor may be implemented in hardware, software, firmware, or any combination thereof” (col. 2, ll. 4-6)
3
10838541
HTC Corporation
“the processor 150 may also be implemented by software” (col. 5, ll. 18-19)
4
10832166
Conduent Business Services
“a person skilled in the art will understand that … the source specific processor 204A and the common processor 204B may be implemented as software modules included in computer program code” (col. 10, ll. 41-50)

10810165
Electronics and Telecommunications Research Institute
“transaction processor 1131b2 may be implemented with software” (col. 12, ll. 25-27)
6
10809878
Samsung Medison
“the image processor 1200, the communication module 1300, the display 1400, the memory 1500, the input device 1600, and the processor 1700 may be implemented as software modules” (col. 23, ll. 29-33)
7
10805343
Booz Allen Hamilton
“processor 610 may be implemented solely as software” (col. 13, ll. 5-7)
8
10796050
Samsung Electronics
“processor 1310 may be implemented by hardware, software, and a combination thereof” (col. 12, ll. 54-56)
9
9092092
Rapt IP Limited
“the controller 110 and touch event processor 140 may be implemented as hardware, software or a combination of the two” (col. 5, ll. 34-37)
10
10782904
Intel Corporation
“processor 208 may be implemented in software executed, for example, by the processor 206” (col. 7, ll. 57-59)
11
10778373
Greenwich Technologies Associates
“processor 120 may be implemented in software, not necessarily hardware” (col. 10, ll. 31-36)
12
10331354
Samsung Electronics
“global processor GP and the local processor LP may be implemented as software, hardware or combination of software and hardware” (col. 17, ll. 62-64)
13
10768797
Samsung Medison
“the controller 1703, the display 1403, and the image processor 1201 may be implemented as software modules” (col. 17, ll. 56-58)
14
9293916
May Patents Ltd.
“the processor may be implemented solely as software” (col. 63, ll. 45-48)
15
10754746
General Electric Company
“Virtual processor 210 may be implemented as entirely software” (col. 7, ll. 24-25)
16
10404277
iDensify
“the compressed domain processor may be implemented in software, such as via a virtual machine” (col. 5, ll. 32-34)
17
10726520
Imagination Technologies Limited
“general purpose processor 210 may be implemented in hardware or software, or a combination thereof” (col. 15, ll. 64-66)
18
9241044
Hola Networks
“the processor may be implemented solely as software” (col. 22, ll. 22-24)
19
10721174
Cisco Technology
“multiple processors, which may be implemented as software or hardware processors” (col. 12, ll. 23-25)
20
10715300
Huawei Technologies
“The processor may be implemented by hardware or software” (col. 12, ll. 24-30)
21
10650811
Microsoft Technology Licensing
“processor 207 may be implemented in hardware, software, or a combination of hardware and software” (col. 6, ll. 52-54)
22
10649536
Intel Corporation
“graphics processor 406 may be implemented via software or hardware or a combination thereof” (col. 8, ll. 61-62)
23
10522106
Ostendo Technologies
“one or more of the processors may be implemented in software, hardware, or a combination thereof” (col. 5, ll. 44-46)
24
10509435
Intel Corporation
“The processors may be implemented in hardware, software, firmware, or combinations thereof” (col. 2, ll. 66-67)
25
10460257
Conduent Business Services
“the word processor 208 may be implemented as a software module included in computer program code” (col. 12, ll. 44-46)
26
10445371
FullContact
“the term ‘processor’ describes a physical computer (either stand-alone or distributed) or a virtual machine (either stand-alone or distributed) that processes or transforms data. The processor may be implemented in hardware, software, firmware, or a combination thereof” (col. 22, ll. 35-40)
27
9354764
Dell Products
“processor 502 may be implemented using software, hardware, or a combination of both” (col. 10, ll. 19-20)
28
10339014
McAfee
“The processors may be implemented in hardware, software, firmware, or combinations thereof, as appropriate” (col. 3, ll. 40-42)
29
10303697
National Technology & Engineering Solutions of Sandia; Lewis Rhodes Labs
“Information processor 102 may be implemented in software, hardware, firmware or a combination thereof” (col. 5, ll. 39-40)
30
10296533
YEN4KEN
“the content processor 208 may be implemented as a software module included in computer program code” (col. 10, ll. 43-45)

10037317
Yseop
“processor 160 may be implemented as hardware, software, or any suitable combination thereof” (col. 9, ll. 56-57)
32
10268360
American Teleconferencing Service
“the functional processors may be implemented in hardware, software, firmware, or any combination thereof”(col. 21, ll. 16-18)


Since Applicant’s Specification does not explicitly define processors as hardware, the Examiner respectfully submits that the broadest reasonable interpretation of processors as software per se is reasonable and proper.
Based on the above, the Examiner respectfully submits that the 35 U.S.C. 101 rejection of claim 1 as being directed to non-statutory subject matter (software, per se) is proper.
 
Applicant’s arguments, see pages, filed 2021-02-02, with respect to the claim amendments overcoming the cited prior art references of the rejection of claim 1 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by amendment – is made in view of newly cited prior art.


Terminal Disclaimer
The terminal disclaimer filed on 2021-02-02 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards software, per se.
Claims 1-5 are directed towards software, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a processor and communication interfaces typically covers forms of hardware and software per se in view of the ordinary and customary meaning of processor and communication interface, particularly when the specification is silent; See MPEP 2111.01.  In addition, the Specification clearly recites that communication interfaces may be “virtual” (e.g. p. 1).  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as software per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly 
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Graf.

With respect to independent claim 1, Graf discloses an information processing apparatus comprising:
a first communication interface {para. 0012: “multiple network interface controllers (NICs) of a computing device”}
a second communication interface {para. 0012: “multiple network interface controllers (NICs) of a computing device”}.
a processor {para. 0012: “processing logic”} programmed to:
determine whether a first network to which the first communication interface is connected and a second network to which the second communication interface is connected form a shared network that permits communication between the first and second networks {para. 0022: “Link aggregator 140 may also probe the NICs 129-133 and the endpoints (e.g., switches 141-144) to which the NICs are connected to determine which NICs are on the same network”}, the determination being made based on whether the first communication interface and the second communication interface communicate with each other {para. 0022: “Link aggregator 140 broadcasts or multicasts a message out from one or more of the NICs 129-133 and then listens for that broadcast message from the other NICs”}.
change a security setting of the second communication interface based on a result of the determination {para. 0024: “Once link aggregator 140 has obtained enough information to determine the network topologies for the first network 150 and the second network 152, link aggregator 140 may apply one or more link aggregation rules to aggregate the NICs 129-133”}.

With respect to dependent claim 2, Graf discloses wherein the processor is programmed to make the determination by transmitting a ping command from the first communication interface and checking for a response to the ping command at the second communication {para. 0022: “Link aggregator 140 broadcasts or multicasts a message out from one or more of the NICs 129-133 and then listens for that broadcast message from the other NICs”}.

With respect to dependent claim 3, Graf discloses wherein the first communication interface or the second communication interface is a network interface card that performs wired communication {para. 0017: “NICs may support wired standards”}.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (US Pre-Grant Publication No. 20150163100-A1, hereinafter “Graf”) in view of Sato.

With respect to dependent claim 4, although Graf teaches a computing apparatus, Graf does not explicitly disclose that the computing apparatus comprises a printer; however, Sato discloses wherein the information processing apparatus further comprises a printer {para. 0145: “image forming apparatus (MFP), including a single-function printer, scanner, or copying machine”}.

Graf and Sato are analogous art because they are from the same field of endeavor or problem-solving area of network security based upon network connections.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Graf and Sato before him or her, to modify/develop the computer of Graf’s system to utilize printer/scanner functionality.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. a computer or stand-alone device with the ability to print and scan.  Therefore, it would have been obvious to combine the computer in Graf’s system with printer/scanner functionality to obtain the invention as 

With respect to dependent claim 5, Sato discloses wherein the information processing apparatus further comprises a scanner {para. 0145: “image forming apparatus (MFP), including a single-function printer, scanner, or copying machine”}.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491